          A   Case 2:20-cv-00808-WHA-JTA Document 1 Filed 10/08/20 Page 1 of 5


                         IN THE UNITED STATES DISTRICT CQURT
                        POR THE NA:44V.EnisTRIar OF ALABAMA

                                                                          2:20-cv-808-WHA-JTA
                   Lnfa                   e.1c sd
inmAteldentititifta Numb= i                 961_3


(Enter above the full name(s) of the plaistiff(s)
 ht this action)




        abwe         name(s)of the defendant(s)
 in this action)

         Previous lames

                   Haw pubes= other iambi in slate or federal court(s)                     Ida the       facis involve
                   in Ibis tam or otherwise                    your,       a a...lat1'A'

                   Yes      )           No ( )
         B.        If your answer 0)(A)1s t'yesse describe each brwsoit in the spaositem:(Ifftea is unace Ste
                   ones.°describe the additionallawsnit(s)on another piece of                the sane cutlim
                   1.   - Patties to this previous lawsuit

                          Plaintifki):              4(4(90id k A"P:(
                                                                   ( daCIS'iirl _

                          DeEendant($):              Ltrito ,        *ar,,/).1 i
                                                                               - ind                 Parole.)
a    Case 2:20-cv-00808-WHA-JTA Document 1 Filed 10/08/20 Page 2 of 5

                    Court Of Ward Court, name the district; if State Court,1MA the comity)
                                                       (14X
         3.         Mast number                          71-/A
                    Name ofjudge to whom case was assigned

                   . Disposition (foc example: Was tie we dismissed? Was it appe.sied? Is it st21
                     Pane)


                     Appro:dmate date of filing lawsadt


         7.          Approldmati data of disposition

         of Vaunt ocelbement

    A.    Is there a ptison-sc grieyance*minasin this litstilutice?
          Yes ( )                                )

          Did yen             the facts relating to you complaint in the state               1 I.


          Yes                )                 •        )
               .

          If your Sum is YS:

              1.      What        did yen take?           ?Tort       Si je
                                                                                    si

                       fin( et      51-   e vovicf •crin Seco/4

                      WWI= Me rook?                            0    145 le.



              If yew answer b NO1,             why not7            fly n         r IftspqA   --f-kc
                                                                                         •
              fittwAs1                       -         I(VA/let ,f;r1v1
                 Case 2:20-cv-00808-WHA-JTA Document 1 Filed 10/08/20 Page 3 of 5




• ill.   Parties
           item(A)belOnvi plaos your naine(s)in the first blank and place your present address in tits second
         blank. Do the same fovadditional plaintiffs, if any. -       •

         A..       Name of plaintiff(s)                             Lacc((
                                                                   rr,
                   mom           a&90           wr,to         Sf.iiiirtiAy

                                Eimoq , Arab&/he.,                 3(0 dos-
            item (B)wows place the full name of the defendant in thg firtt           °Mal            in dae
                                    of employment in  the third blank. Use blank*
                                                                           hem(c) bh
                                                                                   for the names, positions;
          mood blank, and his place
          and places of employmentof any additional defendants.
          B.        Defendant                &Are co.k. 6-f Pardons a_           Pa

                    is employed as            1409 Celoi'M C.410,Ider            Oled.,Littife 310
                                          jiikorri:94 me..ry             &fan"    tQ
                    Adddonal Defendants




            Statement of                       =



               State hue,as           ". •       the FACTS al     casa. Descalta            -    is baba,
               include alan dmi sena ct   other pecnonsImbed,  dates end Pheg,t7            r
                                                                                        41k,,:tr
                                                                                        ;

               pi t lelcut    s              V you      1
                                                            41 -I' tDOREPa                           tO,
                                                                                                   MabieVid



               each &bah a           "              Useas     space as pas need. Attanks,raftets, aseessary.
                         Lcec'                                 6,:40 swEee--T 6/0
                         13'ALiC         A




                                                                    3
        Case 2:20-cv-00808-WHA-JTA Document 1 Filed 10/08/20 Page 4 of 5




                               a oiatA          Shee


V.   RELIEF

     State briefly exactly vihat you want the court to do for you. Make no lepl arguments. Cite no cues
     or Ms:des.




        deolaze wow penalty of perjury that the foretoing is true an4 =erect

      Emoted ce

                                                                 i.
                                                              a:2-k
                                         ;‘,fd ideinthe, Spiilkwy jedi
                                          Eimith ),At


                                                        sipatureW

                                                                                                          •
                                                    4
                          Case 2:20-cv-00808-WHA-JTA Document 1 Filed 10/08/20 Page 5 of 5




illiliY .1111.11111111,1.11imilih 111111 11t1.61
                                                   111111
